DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 7-14 and 17 have been cancelled.  Claims 1-6, 15, 16 and 18-19 are pending.  Applicant's election without traverse of Group III is acknowledged; and for the Species Election, Applicant elects with traverse “the combination of autoantigens BC051695.1 (FRMD8); NM_002305.4 (LGALS1); and NM 014280.1”, in the reply filed on July 12, 2021. Claims 16 and 18 read upon the election. There are no generic claims.
Applicant traverses the species election on the grounds that there would be no search and examination burden for additional claimed autoantigens.
This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-6, 15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 16 and 18 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a divisional of 16/192,553, filed November 15, 2018, which is a continuation of U.S. Patent Application No. 14/232,347, filed July 7, 2014, now U.S. Patent No. 10,132,817, which is a 35 U.S.C. § 371 U.S. National Phase of International Patent Application No. PCT/US2012/046502, filed July 12, 2012, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 61/507,006, filed July 12, 2011.  Claims 16 and 18 are given an earliest effective filing date of July 12, 2011.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 28 and September 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. The claim(s) recite(s) a kit comprising a substrate and autoantigens immobilized onto the substrate, wherein the only autoantigens are the following: a first group of autoantigens consisting of BC051695.1 (FRMD8); NM_002305.4 
	In Oxford Immunotec Ltd. v. Qiagen, Inc., the court determined that TB test kit claims do not satisfy the patent eligibility requirement of 35 USC § 101.  The court found the kit claims to be ineligible despite the ability of the recited peptides to “perform differently” than their natural counterparts and despite the fact that the recited peptides are “synthetically created.” Claims directed to the elements together within a substrate were also deemed unpatentable. Citing Myriad, the Magistrate Judge focused on the fact that it was “undisputed that the peptides have not been changed beyond the act of isolation.” As such, “the isolated peptides are products of nature.”
	Such is the case here, where the specification teaches analysis “using commercially-obtained, purified native proteins” that are merely adhered to a dot-blot nitrocellulose. The adhering to a substrate does not render the peptides markedly different in form or function, and this is evidenced by the ability of autoantibodies taken from patient serum to bind to the autoantigens just as they do in vivo.  
	Since the autoantigens of the kit are not markedly different from their naturally-occurring counterparts, then they are directed to the products of nature themselves and the claims are unpatentable under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The claims are directed to a kit comprising a substrate and autoantigens immobilized onto the substrate, wherein the only autoantigens are the following: a first group of autoantigens consisting of BC051695.1 (FRMD8); NM_002305.4 (LGALS1); and NM_014280.1; and a second group of two or more autoantigens selected from the group consisting of NM 032855.1 (HSH2D); NM_001544.2 (ICAM4); BC030984.1; BC015833.1; NM_024754.2 (PTCD2); NM_024668.2 (ANKHD1); and BC022098.1; wherein the substrate consists of a magnetic or non-magnetic polymer or glass bead, magnetic or non-magnetic polymer or glass beads, cellulose, nitrocellulose, or a nitrocellulose-coated glass or plastic slide.
	Regarding the composition of matter claimed in the kit the specification teaches: 

	The specification used dot blots to confirm differential expression of autoantibodies detected with human microarrays “a comparative dot-blot analysis using commercially-obtained, purified native proteins was performed” (pg. 115, paragraph [0093]).  Table 13 of the specification (pg. 115) lists the identity and significance of five AD vs. PD diagnostic biomarkers consisting of: BC051695.1, NM_003177.3, BC019015.2, BC003551.1, and BC001755.1, which is completely different from the elements of the kit.  It is unclear how the currently claimed collection of autoantigens is to be used.
	Regarding compositions of matter the courts have held a constructive reduction to practice may be insufficient to establish an actual reduction to practice, which requires a showing of the invention in a physical or tangible form that shows every element of the count. Wetmore v. Quick, 536 F.2d 937, 942, 190 USPQ 223, 227 (CCPA 1976). For an actual reduction to practice, the invention must have been sufficiently tested to demonstrate that it will work for its 
	In the instant application, no physical kit, as claimed, has been produced.  In order to meet the requirements of 35 U.S.C. 112, the court in Fiers v Revel, 25 USPQ2d 1601 at 1601 (CAFC 1993) held that the compound itself is required and  “Conception is not achieved until reduction to practice has occurred”.  See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
	A patent is granted for a completed invention, not the general suggestion of an concept and how that might be developed into an invention. A person having ordinary skill in the art would have to make an inventive contribution in order to make and use the kit composition of matter with reasonable success. The level of further experimentation required to make a kit comprising a substrate and autoantigens immobilized onto the substrate, wherein the only autoantigens are the following: a first group of autoantigens consisting of BC051695.1 (FRMD8); NM_002305.4 (LGALS1); and NM_014280.1; and a second group of two or more autoantigens selected from the group consisting of NM 032855.1 (HSH2D); NM_001544.2 (ICAM4); BC030984.1; BC015833.1; NM_024754.2 (PTCD2); NM_024668.2 (ANKHD1); and BC022098.1; wherein the substrate consists of a magnetic or non-magnetic polymer or glass bean, magnetic or non-magnetic polymer or glass beads, cellulose, nitrocellulose, or a 
Therefore, Claims 16 and 18 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.


Conclusion
No claim is allowed at this time.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STACEY N MACFARLANE/Examiner, Art Unit 1649